COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 RAMON MENDOZA,                                  §
                                                                 No. 08-13-00293-CR
                   Appellant,                    §
                                                                   Appeal from the
 v.                                              §
                                                                  34th District Court
 THE STATE OF TEXAS,                             §
                                                               of El Paso County, Texas
                   Appellee.                     §
                                                                 (TC# 20130D01615)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be modified to reflect Appellant’s plea of “not true” to the State’s notice of

enhancement, and the jury’s “true” enhancement finding. We therefore affirm the judgment of

the trial court as modified. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF OCTOBER, 2015.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.